OPINION — AG — (1) A SCHOOL DISTRICT NEED NOT ENTER INTO A WRITTEN CONTRACT WITH A SUBSTITUTE TEACHER WHO TEACHES IN EXCESS OF THIRTY FIVE(35) DAYS IN A SCHOOL YEAR UNLESS THE SUBSTITUTE TEACHER IS EMPLOYED ON A MONTHLY OR ANNUAL BASIS. (2) THE COMPENSATION OF A SUBSTITUTE TEACHER IS A MATTER OF AGREEMENT BETWEEN THE SUBSTITUTE TEACHER AND THE SCHOOL DISTRICT EMPLOYING SAID SUBSTITUTE TEACHER UNLESS THE SUBSTITUTE TEACHER IS EMPLOYED ON A MONTHLY OR ANNUAL BASIS IN WHICH CASE COMPENSATION OF THE SUBSTITUTE TEACHER MUST BE THE SAME AS THE COMPENSATION FOR REGULAR TEACHERS. CITE: 70 O.S. 1971, 6-105 [70-6-105], 70 O.S. 1971, 6-105(B) [70-6-105], 70 O.S. 1979 Supp., 6-105(A) [70-6-105] 70 O.S. 1979 Supp., 6-105(B) [70-6-105], 70 O.S. 1979 Supp., 6-105(C) [70-6-105] (JOHN F. PERCIVAL)